DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1, 2, 4-7 and 10-20, renumber as 1-17 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Muench et al. (US 2015/0206098 A1) teaches A computer-implemented method for placement of objects in a loading space, (“Embodiments of the present invention determine an optimized loading plan to load select objects into a given space by executing methods that include selecting objects, including but not limited to, plants, from an inventory, determine positioning and/or placement for the selected objects in a loading area to increase efficiency in a loading process, determining the configuration of shelving on racks to maximize the load capacity, and generating all documentation associated with the loading process.” [0024] “FIG. 1 is a computing environment 100 used to execute one or more aspects of an embodiment of the present invention. In this embodiment, a computer system 110, which can include a cloud and/or an enterprise system, is accessible by one or more terminals 120a-120e.” [0027]) Muench also teaches determining item data for a plurality of items, (“In an embodiment of the present invention, the processor utilizes information saved in a memory and/or a file, in order to obtain plant data. In one embodiment of the present invention, plant data is separated into a group of related files containing required parameters for the plants generating an optimized configuration for placement of the plurality of items in the loading space (“Embodiments of the present invention can be utilized to determine an optimized loading plan in at least the following exemplary situations: 1) loading of a given truck with objects (plants) by a given user; and 2) loading of multiple orders in the same space. In the first example, embodiments of the present invention display an optimized loading plan and suggest order modifications to the purchaser to increase efficiency and introduce cost benefits.” [0025]) Prior art by Gould et al. (US 2015/0199627 A1) teaches determining a three dimensional (3D) rendering of a loading space, (“FIG. 6 is a flowchart illustrating an example method 404 for rendering a visualization of the three dimensional space. As is shown in operation 602, an apparatus embodied, for example, by a three dimensional optimization system 104, may include means, such as the virtual store generator 110, the SKU/category locator 114, the processor 303, or the like, for receiving an indication of a location of one or more stock keeping units in the three dimensional space. In some example embodiments, a user may enter a current layout of the three dimensional store that indicates both the characteristics of the three dimensional space as well as the location of one or more SKUs and/or categories within the three dimensional space.” [0070]) Gould also teaches determining one or more geometric representations for each item in the plurality of items, wherein the one or more geometric representations for each item are coupled together; (“In some examples and as described herein, a user, such as a store owner/manager, may enter details of a three dimensional space, such as a store. The details may be entered in the form of a drawing of the store in a user interface, a listing of coordinates that geometrically describe the store and/or the like. A category of products (e.g. soups) may then be allocated space within the total shelf and display space available (e.g. three dimensional space characteristics) in the three dimensional space. In some examples, category space is configured to be allocated alongside a space provided to other related categories (e.g. tinned vegetables).” [0018]) Gould further teaches determining, by learning algorithm, a location in the loading space for each item in the plurality of items based on the one or more geometric representations for each item and the space data; (“A category placement optimization, in some example embodiments, may include, but is not limited to a floor plan optimization model that is configured to provide weight space compliance and a customer centric algorithm based on historical data sets configured to trace cluster paths of shoppers in a grocery context.” [0034] “In some example embodiments, a category may span multiple noncontiguous locations. In such cases, the virtual store optimization engine 120 may further be configured to sum all space within a category as part of a total category display area. Then assign products to the space based on the one or more optimizations and/or restrictions.” [0039]) Prior art by Divine et al. (US 2015/0096266 A1) teaches the determining the item data comprises obtaining, by at least one sensor, one or more item characteristics for each of the plurality of items; (“the scanner 106 may comprise a 3-D optical scanner, a 3-D laser scanner, one or more cameras to determine outer dimensions of the item, a layout having one or more protrusions in the loading space; (“such as those shown in FIGS. 6B-6D, the packages making up the unit of packages may include one or more interlocking features configured to interlock with adjacent packages on the top, bottom, and/or sides to hold the unit of packages together. Examples of interlocking features include, without limitation, protrusions, grooves, puzzle pieces, channels, ridges, notches, or the like. FIG. 6B illustrates an example in which some packages have bulbous protrusions that slide into complimentary grooves in adjacent packages to lock the packages together. FIG. 6C illustrates an example in which some packages include outwardly beveled protrusions (e.g., male dovetails) that fit into complimentary beveled channels (e.g., female dovetails) in adjacent packages to lock the packages together.” [0090]) Divine teaches one or more interlocking features include protrusions, rooves, puzzle pieces, channels, ridges, notches. Divine further teaches the one or more geometric representations comprise rectangular prisms; (“For instance, a uniform, well-packed unit of packages may include voids, gaps, and open spaces to provide clearance to fit hands or package handling tools between packages, to provide clearance for assembly or disassembly of packages to/from the unit of packages, to allow for expansion or contraction of the packages, or the like. In some examples, a uniform, well-packed unit of packages may be substantially cube shaped or rectangular prism shaped.” [0088]) 
However, claims 1, 2, 4-7 and 10-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “the optimized configuration comprising an image of each item of the plurality of items overlaid on corresponding locations in the 3D rendering of the loading space, wherein the algorithm comprises a learning model; receiving user feedback for the optimized configuration; and updating the learning model based at least in part on the user feedback.” Claims 11 and 16 are similar in scope to claim 1, and they are allowed under similar rationale.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619